Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“subjecting a rough drawing to an aluminum alloy” may have been intended to be written as “subjecting an aluminum alloy to rough drawing”
“subjecting a solution treatment to the aluminum alloy wire rod” may have been intended to be written as “subjecting the aluminum alloy wire rod to a solution treatment”
“subjecting a wire drawing to the first wire material” may have been intended to be written as “subjecting the first wire material to a wire drawing”
“subjecting an age hardening to the second stranded conductor” may have been intended to be written as “subjecting the second stranded conductor to an age hardening”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (WIPO PCT publication No. WO2014155817) with reference to its English language equivalent Sekiya et al. (U.S. PG Pub. 2015/0279499) hereinafter Sekiya.


As to claim 1, Sekiya discloses an aluminum alloy stranded wire (Sekiya, paragraph [0003]) with a composition shown in the table below in comparison to the claim limitations:
Element
Claim Limitation
Sekiya Example 39 from Table 1-2
Magnesium
0.11 – 1.03 atom%
0.5 mass% which converts to 0.55 atom%
Silicon
0.1 – 0.9 atom%
0.5 mass% which converts to 0.48 atom%
Nickel
0.050 – 0.25 atom%
0.1 mass% which converts to 0.045 atom%
Aluminum
Balance
Balance
Elements other than aluminum, magnesium, silicon, and nickel
0.15 atom% or less
Iron: 0.2 mass% = 0.09 atom%
Titanium: 0.01 mass% = 0.006 atom%
Boron: 0.003 mass% = 0.007 atom %
Total elements other than aluminum, magnesium, silicon, and nickel = 0.103 atom%



It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As Example 39 from Sekiya is only five thousandths of a percent different from the amended claimed range and the example exhibits the same or similar physical properties as the claimed invention, applicant’s claimed alloy does not appear to provide a patentable distinction from the prior art. Thus, there is a prima facie case that the applicant’s claimed range would be obvious to one of ordinary skill in the art at the time of filing in light of Sekiya Example 39.

Sekiya further discloses the manufacturing method of the aluminum alloy wire which includes [1] melting, [2] casting, [3] hot working (e.g., grooved roller processing), [4] first wire drawing (i.e. rough drawing or an initial reduction in size of the wire), [5] first heat treatment (solution heat treatment), [6] second wire drawing, [7] second heat treatment, and [8] aging heat treatment (i.e. age hardening) (Sekiya, paragraph [0035]). Sekiya discloses that a stranding step may be provided before or after the second heat treatment (Sekiya, paragraph [0035]; meeting the claim limitation of a stranding step before the second heat treatment). Sekiya discloses that the second heat treatment may be performed by batch annealing similarly to the first heat treatment, or may be performed by continuous annealing such as high-frequency heating, conduction heating, and running heating (Sekiya, joule heat generated from the wire rod itself by an induced current by the wire rod continuously passing through a magnetic field caused by a high frequency (Sekiya, paragraph [0044]; thus Sekiya discloses that the second heat treatment is an induced current Joule heat annealing step as Sekiya discloses that this is not a solution heat treatment, see paragraph [0054]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733